Citation Nr: 0830370	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to August 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for a low back disability.  A May 2007 
rating decision assigned a 20 percent rating effective 
February 21, 2006 (date of the claim for increase).  In July 
2008, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the claims 
file.  Because the rating is less than the maximum provided 
under the applicable criteria (and since the veteran has not 
expressed satisfaction with the rating), it does not 
represent a complete grant of the benefit sought, and the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The veteran testified at the July 2008 Travel Board hearing 
that his low back disability has increased in severity since 
he was last examined by VA in March 2007.  He specifically 
stated that he experienced loss of sensation in his legs.  
The March 2007 examination found positive straight-leg-
raising, but that sensory and motor examination was otherwise 
normal.  At the hearing the veteran submitted the report of a 
private evaluation which notes his complaints of increasing 
pain, and suggests that he may have increased functional 
impairment on use.  Accordingly, another examination is 
necessary to determine the current severity of the low back 
disability.  

At the Travel Board hearing the veteran also testified that 
he receives ongoing VA treatment for his low back disability. 
This suggests that there are pertinent VA treatment records 
outstanding (as the most recent VA records associated with 
the claims file, other than the March 2007 VA examination 
report, are dated in January 2005).  Any such records are 
constructively of record, are likely pertinent, and must be 
secured.  

It is noteworthy that staged ratings may be appropriate in a 
claim for increase when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of complete clinical records of all 
VA treatment the veteran has received from 
February 2005 to the present.

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service 
connected low back disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be completed; the studies must 
specifically include thoracolumbar ranges 
of motion.  All symptoms and functional 
limitations (including any increased 
limitations on use) due to the low back 
disability should be described in detail.  
The examiner must specifically comment 
regarding the presence, nature, and 
severity of any neurological symptoms, and 
also whether the disability has been 
manifested by incapacitating episodes 
(i.e., periods of bedrest prescribed by a 
physician), and if so their duration (in 
terms of weeks in the past year).  The 
examiner should explain the rationale for 
all opinions given. 

3.  The RO should then readjudicate the 
claim for increase.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

